    Case 4:15-cr-00654 Document 175 Filed on 02/06/19 in TXSD Page 1 of 1

UNITED STATES DISTRICT COURT                          SOUTHERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                 §
                                         §
v.                                       §
                                         §
ABRAHAM JOSE SHIERA BASTIDAS on bond     §                CRIMINAL ACTION H-15-654-1
ROBERTO ENRIQUE RINCON FERNANDEZ on bond §                CRIMINAL ACTION H-15-654-2
ALFONZO ELIEZER GRAVINA MUNOZ on bond §                   CRIMINAL ACTION H-15-637
ALFONZO ELIEZER GRAVINA MUNOZ on bond §                   CRIMINAL ACTION H-18-670

                                           Order

      The sentencings of the defendants are reset as follows:

      1.     The presentence investigation reports will be available to the defendants by
             June 25, 2019.

      2.     Counsel must object in writing to the facts used and application of the
             guidelines or a statement that there is no objection by July 9, 2019.

      3.     The probation officer must submit to the Judge the final presentence reports
             with an addendum addressing contested issues by July 23, 2019.

      4.     All motions, sentencing memorandums and letters of support shall be
             filed no later than NOON the Monday prior to sentencing to be
             considered.

      5.     The sentencings will be held on July 31, 2019 at 9:30 a.m.


      Signed at Houston, Texas on February 6, 2019.




                                                          Gray H. Miller
                                                  Senior United States District Judge
